Citation Nr: 1628251	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-06 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a bilateral upper extremity disability, claimed as peripheral neuropathy, to include as secondary to a service-connected disability.

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a rating in excess of 10 percent of peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of entitlement to service connection for a skin disability and a bilateral upper extremity disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

Throughout the claims period, the Veteran's peripheral neuropathy of both the left and right lower extremity has manifested with no more than mild incomplete paralysis. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.119, Diagnostic Code 8520 (2015). 

2.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.119, Diagnostic Code 8520 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in December 2006, April 2007, and July 2007.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and adequate medical opinions with respect to the claim on appeal, in August 2014 and January 2016.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Peripheral Neuropathy

The Veteran claims that peripheral neuropathy of the bilateral lower extremity is worse in severity than contemplated by the current 10 percent ratings for each leg.  Specifically, the Veteran notes increased pain, aching, and shaking that sometimes keep the Veteran from sleeping at nights.  The Board notes that a review of the competent evidence of record to include VA examinations, medical records, and the Veteran's lay statements, shows that the Veteran's peripheral neuropathy of his lower extremity has not manifested to a degree to be considered moderate.  Therefore, the Board finds that a higher rating in excess of 10 percent is not warranted, and the claim for increased ratings must be denied. 

The Veteran's service-connected peripheral neuropathy of the lower extremities has been rated under the provisions of Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

The rating schedule does not define the terms mild, moderate, or severe, as used in the Diagnostic Codes to describe the degree of impairment.  Instead, adjudicators must evaluate all of the evidence and make a decision that is equitable and just.  38 C.F.R. § 4.6 (2015).

The Veteran was provided several VA examinations during the claims period in July 2007, August 2014, and January 2016, with regard to peripheral neuropathy.  At a July 2007 VA examination, the examiner diagnosed peripheral neuropathy of the lower extremities, secondary to diabetes.  The examiner noted, generally, that the Veteran had symptoms such as burning, stinging, and numbness in both feet.  However, the examiner provided no additional details or tests regarding the severity of peripheral neuropathy. 

In an August 2014 VA examination, the Veteran was diagnosed with peripheral neuropathy of the lower extremities.  However, as that examination was provided for the purpose of identifying a diagnosis for the claimed peripheral neuropathy of the upper extremities, no further tests for the lower extremities were made.  The examiner was silent on any applicable functional loss related to the lower extremity peripheral neuropathy.  

At a January 2016 VA examination, the Veteran noted severe pain, tingling, pricking, and numbness of his lower extremities.  On examination, the examiner noted normal muscle strength and reflex, with decreased sensory testing of the feet and toes.  Nerve evaluation of the lower extremities noted only mild incomplete paralysis of the external popliteal nerves, with normal results in all other fields.  The examiner noted the Veteran used a cane for ambulation, and that the only functional impact of the Veteran's condition was limited prolonged walking or standing.    

The Board has also reviewed VA treatment records throughout the claims period, and finds that there is no additional evidence of a condition that is more severe than that described by the VA examiners.  The Board finds that the evidence of record does not support the assignment of any higher ratings.  While the Board acknowledges that the Veteran has continuously and consistently complained of increased pain and functional loss due to peripheral neuropathy, to include using a cane, the Veteran, as a lay person is not shown to possess the requisite medical education, training, or experience as to competently to speak to the specific severity of nerve paralysis of the lower extremities.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Medically competent analysis of the severity of the condition has been assessed and reported by medical professionals at the examinations and in treatment records, and the Board finds that the examination reports are adequate and dispositive of the Veteran's actual condition.  The Board finds that they are the most persuasive evidence because of the training of the examiners and testing conducted.  The Board notes that the January 2016 VA examiner considered, and noted, the severity of the Veteran's pain and functional loss, to include his use of a cane.  Therefore, the Board finds that examination is more probative in providing an adequate description of the severity of peripheral neuropathy. 

The Board acknowledges the Veteran's contention that his condition is at least considered moderate in severity, and that his functional loss is substantial.  Symptoms such as a tingling, numbness, and constant pain were all noted as severe on the Veteran's VA examinations, along with the need for a cane, and limited prolonged walking and standing.  However, the examination found normal motor strength, with normal sensory examination and reflexes.  Ultimately, the examiner only identified incomplete paralysis of the external popliteal (common peroneal nerve) at a mild severity, with no evidence of any other complete or incomplete paralysis of nerves of the lower extremity.  The Board finds that the preponderance of evidence, to include VA examination reports and medical records, is against a finding that the Veteran's disability is more severe than the equivalent a mild incomplete paralysis.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2015).  The Board finds that the wholly sensory involvement does not rise to a level greater than mild in impairment for either lower extremity.  Therefore, as the Veteran's peripheral neuropathy of the lower bilateral extremity only manifested to a mild degree, higher ratings are not warranted, and the claims must be denied. 

The Board has also considered the applicability of other analogous Diagnostic Codes, to include 8521 for complete or incomplete paralysis of the external popliteal nerve (common peroneal).  However, even considering the Veteran's condition under that diagnostic code, the Veteran's common peroneal condition was only identified as a mild incomplete paralysis, which under that Diagnostic Code only warrants a 10 percent rating.  Therefore, the next higher rating of 20 percent, which requires a moderate incomplete paralysis, is not warranted, and application of another Diagnostic Code would not yield a higher rating.  

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant an extraschedular rating.  Extraschedular consideration is determined on a disability-by-disability basis rather than on the combined effect of service-connected disabilities.  38 C.F.R. § 3.321(b)(1) (2013); Johnson v. Shinseki, 26 Vet. App. 237 (2013). 

There is a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating. Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the Veteran's service-connected bilateral lower extremity radiculopathy are found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  Additionally, the Board notes no competent evidence of marked interference with employment and no evidence of other related factors such as frequent periods of hospitalization due to this service-connected disability. Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Accordingly, the Board finds the preponderance of the evidence is against the assignment of any higher ratings for incomplete paralysis of both lower extremities. Therefore, the claims are denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied. 

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied. 






REMAND

The Board finds that additional development is required for the remaining claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

With regard to the claim for service connection for a skin disability, the Veteran was provided a VA examination in January 2016 to determine the nature and etiology of the claimed skin disability, to include as secondary to his service-connected diabetes.  The Board finds the opinion provided in that VA examination to be inadequate for adjudication.  Specifically, the Board notes that while the examiner determined that the Veteran's diagnosed onychomycosis was not caused or aggravated by service, or service-connected diabetes, but the examiner did not provide adequate rationale for those conclusions.  The opinion provided cited to wikipedia.com for the noted risk factors for the Veteran's onychomycosis, but that list also explicitly contained diabetes as a risk factor, for which the Veteran is service-connected.  However, that correlation was not further discussed and the examiner simply concluded that there was no nexus. 

The Board finds little probative value in the VA examiner's opinion as the examiner cited to Wikipedia in support of the conclusion.  Articles appearing on Wikipedia are not, at present, recognized by VA to possess official controlling authority for the veracity of medical information and facts purported in the articles to be true.  The Board notes that Wikipedia is an open-source website where submissions may be made on any topic and are subject to ongoing subjective peer revision and editing without restriction by any party with access to the website throughout the world.  Furthermore, there is no centralized authority governing content and objectively ensuring the factual correctness of Wikipedia submissions.  Therefore, the credibility of any facts presented on Wikipedia is questionable.

In addition, the Board finds that the examiner's ultimate conclusion, especially relating to secondary service connection is without basis, and in-fact contradictory.  On the list cited by the examiner from Wikipedia, diabetes was noted as one of the risk factors for the causes of the Veteran's skin condition, yet the examiner dismissed any nexus to such service-connected condition to the Veteran's claimed skin condition in the proceeding sentence without providing why such risk factor is not considered secondary, and therefore, service connected. 

The Board finds that those deficiencies in the rationale and reasoning for a negative opinion makes the opinions to be inadequate for adjudication on the merits, and therefore, another opinion must be obtained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that the VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, if VA provides an examination, that examination must be adequate.  When the medical evidence is incomplete, VA must supplement the record by seeking an opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

With regard to the claim for service connection for an upper extremity disability, to include as secondary to service-connected disabilities, the Board finds that while the initial claim was for peripheral neuropathy of the upper extremities, that claim encompasses that currently diagnosed carpal tunnel syndrome, as they share symptomology such as numbness, tingling, and pain.  When determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of that claim.  Clemons v. Shinseki, 23 Vet.App. 1 (2009).  An adequate opinion with regard to both direct and secondary service connection is needed for carpal tunnel syndrome.  The Board finds that the opinion provided in the January 2016 VA examination with regards to this claim is not complete.  The opinion cited to wikipedia.com as a source for the medical basis for the decision, and again, the risk factors listed included a service-connected condition.  The Board finds that opinion does not provide adequate rationale on which to adjudicate the claim.  Consequently, the claim must be remanded for examination.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records that are not already of record.  Any negative responses should be associated with the claims file.  

2.  Schedule the Veteran for a VA neurologic examination with a medical doctor who has not previously examined him.  The examiner must review the claim file and should note that review in the report.  Any testing deemed necessary should be performed.  A complete rationale for any opinion expressed should be included in the examination report.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any neurologic disability of the upper extremities, to include peripheral neuropathy or carpal tunnel syndrome, is related to service.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any neurologic disability of the upper extremities, to include peripheral neuropathy or carpal tunnel syndrome, is caused by any service-connected disability, to specifically include diabetes.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any neurologic disability of the upper extremities, to include peripheral neuropathy or carpal tunnel syndrome, has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, to specifically include diabetes. 

3.  Schedule the Veteran for a VA skin examination with a medical doctor who has not previously examined him.  The examiner must review the claim file and should note that review in the report.  Any testing deemed necessary should be performed.  A complete rationale for any opinion expressed should be included in the examination report.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any skin disability, to include onychomycosis, is related to service.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any skin disability, to include onychomycosis, was caused by any service-connected disability, to specifically include diabetes.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any skin disability, to include onychomycosis, has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, to specifically include diabetes. 

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


